We have here a simple matter of the construction of a statute and a certificate, the language of neither being ambiguous; and, in so construing, we must do so without regard to, or thought of, the possible final results in this case, and with no thought of public approval or disapproval.
As I read the statute quoted in the majority opinion, no set form of certificate is required to be made by the physician in charge. The physician takes the patient as insane, because the verdict of the jury has fixed that as her condition, as a matter of law, as of the time it was rendered. He must start with the presumption *Page 583 
that she was insane when she came under his care and observation, and that presumption he can in nowise impeach. When he now certifies that the appellant "is at the present time sane and in all respects a normal person; that her insanity, if any ever existed, is not likely to recur, —" he has given the certificate which the statute requires, and an issue as to present sanity is raised, ready to be submitted to a jury, as the statute directs. Any other construction of the statute, or of the physician's certificate, seems to me labored and illogical, and I cannot assent. To permit the physician, by what, at most, is no more than an innuendo, to impeach the final, unreviewable adjudication of insanity at the time of commitment, is to disregard that adjudication and hold it for naught. Jurors are human and therefore not infallible. If the jury makes a mistake, the fault must be ascribed to the jury system and not to the judges, and the remedy must be applied accordingly.
For these reasons I dissent.
FULLERTON, J., concurs with TOLMAN, C.J. *Page 584